263 F.2d 836
Herbert Harrison LOUM, Petitioner,v.R. W. ALVIS, Warden, Ohio State Penitentiary, Respondent.
United States Court of Appeals Sixth Circuit.
Feb. 27, 1959.

Before MARTIN, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
Petitioner seeks to proceed in forma pauperis and to file in this Court a petition for habeas corpus which alleges that he is now being detained illegally and unlawfully imprisoned by the respondent Warden of the Ohio State Penitentiary in violation of his constitutional rights.


2
There is no jurisdiction in this Court to grant a writ of habeas corpus.  Sec. 2241(a), Title 28, U.S.Code; Posey v. Dowd, 7 Cir., 134 F.2d 613, certiorari denied, 319 U.S. 746, 63 S. Ct. 1032, 87 L. Ed. 1701; Taylor v. Squier, 9 Cir., 183 F.2d 67.


3
The motion for leave to proceed in forma pauperis and the application for writ of habeas corpus are denied.